Case 3:21-cv-00245-SMY Document 33 Filed 08/19/21 Page 1 of 5 Page ID #228




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JERRY L. YEAGER, JR., individually and )
 on behalf of others similarly situated,     )
                                             )
                       Plaintiff,            )
                                             )        Case No. 21-cv-245-SMY
 vs.                                         )
                                             )
 OFFICE OF THE STATE APPELLATE               )
 DEFENDER, THOMAS M. BREEN,                  )
 CAROL A. BROOK,                             )
 JAMES L. BRUSATTE,                          )
 ABISHI CUNNINGHAM JR.,                      )
 JAMES K. DONOVAN,                           )
 THOMAS E. HOFFMAN,                          )
 J. WILLIAM LUCCO,                           )
 MICHELLE SANDERS, and                       )
 JEFF YORK, all in their official capacities )
 as COMMISSIONERS OF THE BOARD )
 OF THE STATE APPELLATE                      )
 DEFENDER,                                   )
                                             )
                       Defendants.           )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Jerry Lee Yeager, Jr. filed this putative class action pursuant to 42 U.S.C. § 1983

against the Office of the State Appellate Defender (“OSAD”) and the Commissioners of the Board

of the State Appellate Defender (the “Board”) in their official capacities. He asserts violations of

his Sixth and Fourteenth Amendment rights. The case is now before the Court for consideration

of Defendants’ Motion to Dismiss (Doc. 24). Plaintiff filed a Response (Doc. 30). For the

following reasons, the Motion is GRANTED.

                                           Background

       Yeager makes the following relevant allegations in the Complaint: Yeager was criminally


                                            Page 1 of 5
Case 3:21-cv-00245-SMY Document 33 Filed 08/19/21 Page 2 of 5 Page ID #229




charged in Madison County, Illinois Circuit Court. The case went to trial where he represented by

retained counsel. A jury convicted Yeager of one felony charge, and he was sentenced to

incarceration (which has not yet begun). Yeager filed a timely appeal on September 2, 2020. At

the time he appealed, Yeager lacked sufficient funds to keep his retained counsel, and so the Illinois

State Appellate Public Defender entered an appearance on his behalf.

       Under the briefing schedule set by the Illinois Supreme Court Rules, Yeager’s brief was

due on December 9, 2020 and reply brief was due by January 27, 2021. The public defender

ordered the record on appeal and requested an extension of time to file Yeager’s brief. Despite

having filed his appeal in September 2020, Yeager had not met with a public defender nor had

counsel been assigned to his case when he filed the instant action in March 2021.

       At the end of fiscal year 2018, due to a backlog of cases, it took OSAD approximately 20

months from the judgment date to begin work on an appeal. The timeframe had dropped to just

over 14 months by February 2020. From January 2018 to February 2020, OSAD oversaw a 29%

reduction in unbriefed cases. To help ease the backlog, the Illinois Supreme Court initiated a pro

bono program in 2020. There is no indication that the backlog will be resolved.

       Yeager asserts the delay in filing an opening brief in his criminal appeal violates his right

to a swift appeal under the Sixth and Fourteenth Amendments and the Illinois Constitution. He

claims, among other things, that he has been prejudiced by the delay in filing his appellate brief

due to oppressive incarceration, anxiety of not knowing when his appeal will be decided, and the

further passage of time affecting his ability to reconstruct his defense.

       Yeager seeks to represent a class of “all persons, who have pending criminal appeals in the

Illinois Appellate Court on the date that this case was filed, or who, while this case is pending

come to have a pending case in the Illinois Appellate court, and who are represented by the Illinois



                                             Page 2 of 5
    Case 3:21-cv-00245-SMY Document 33 Filed 08/19/21 Page 3 of 5 Page ID #230




State Appellate Public Defender while their case is on appeal.” He requests injunctive relief

requiring Defendants to (1) hire additional attorneys and support staff and file initial briefs within

90 days of a criminal defendant’s notice of appeal, or (2) either (a) offer defendants the option of

obtaining private counsel to be paid at no less than $10,000 per case or (b) refuse to represent new

defendants until the aforementioned briefing schedule is met.

                                                      Discussion

           To survive a Rule 12(b)(6) motion, a plaintiff need only “nudge[ ] his claims across the

line from conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

           Here, Defendants seek dismissal, arguing that Yeager’s Complaint fails to state a claim for

a myriad of reasons, including: (1) Yeager’s claims are moot as work has begun on his appeal; (2)

OSAD is immune from suit under the Eleventh Amendment; (3) the Board is immune and not

proper defendants under Ex Parte Young; (4) there is no Sixth Amendment right to a speedy appeal;

and (5) Count II must be dismissed under Pennhurst. Yeager concedes that OSAD is immune

from suit and that this Court lacks subject matter jurisdiction over Count II. Accordingly, those

claims will be dismissed with prejudice.

                                                      Mootness 1

           In Count I, Yeager asserts that his Sixth and Fourteenth Amendment rights are being

violated because his appellate brief has not been filed. Defendants maintain that this claim is moot

as work has begun on Yeager’s appeal.



1
    Defendants’ mootness arguments implicate F.R.C.P. 12(b)(1); dismissal for lack of subject matter jurisdiction.

                                                      Page 3 of 5
Case 3:21-cv-00245-SMY Document 33 Filed 08/19/21 Page 4 of 5 Page ID #231




       Article III of the Constitution limits the jurisdiction of federal courts to hearing live “cases”

or “controversies.” Medlock v. Trs. of Ind. Univ., 683 F.3d 880, 882 (7th Cir. 2012). In keeping

with this limitation, “if an event occurs while a case is pending ... that makes it impossible for the

court to grant any effectual relief whatever to a prevailing party, the [case] must be dismissed” as

moot. Cornucopia Inst. v. U.S. Dep't of Agric., 560 F.3d 673, 676 (7th Cir. 2009) (quoting Mills

v. Green, 159 U.S. 651, 653 (1992)). A claim is moot and must be dismissed for lack of jurisdiction

when “the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in

the outcome.” St. John's United Church of Christ v. City of Chicago, 502 F.3d 616, 626 (7th Cir.

2007).; Banks v. National Collegiate Athletic Ass’n, 977 F.2d 1081, 1085 (7th Cir. 1992).

       Ordinarily, simply determining that a plaintiff's case is moot dictates that his claim must

be dismissed for lack of subject matter jurisdiction. But mootness requirements are somewhat

different where the plaintiff attempts to represent a class. Specifically, if the district court has

certified the class before the expiration of the plaintiff's claims, mootness is avoided. Holstein v.

City of Chicago, 29 F.3d 1145, 1147 (7th Cir. 1994). Dismissal due to mootness may also be

avoided if a plaintiff can demonstrate that his claim on the merits, while no longer live, is “capable

of repetition, yet evading review.” Id. To do so, a plaintiff must prove that: (1) his claim is “so

inherently transitory that the court did not have enough time to rule on a motion for class

certification before the proposed representative’s individual interest expired; and (2) he will again

be subjected to the alleged illegality. Id. Both elements are premised on the named plaintiff

moving for class certification prior to the evaporation of his personal stake in the lawsuit. See,

e.g., Holstein v. City of Chicago, 29 F.3d 1145, 1147 (7th Cir. 1994); Trotter, 748 F.2d at 1183–

85.




                                             Page 4 of 5
Case 3:21-cv-00245-SMY Document 33 Filed 08/19/21 Page 5 of 5 Page ID #232




        On July 27, 2021, OSAD filed an opening appellate brief on Yeager’s behalf (Doc. 31-2).

As such, Yeager’s claim that his rights are being violated due to the public defender’s failure to

file his appellate brief is moot because work has begun on his criminal appeal. And significantly,

Yeager has not filed a motion for class certification. As the Seventh Circuit instructs, “a class does

not become a separate entity until it is certified and, in turn, that a class will not be certified unless

the named plaintiff has standing at that time.” Robinson, 868 F.2d at 968 (citing O'Shea v.

Littleton, 414 U.S. 488, 494 (1974)). Thus, given that no class was certified before Yeager’s claim

became moot, the entire lawsuit must be dismissed and the Court need not address the remaining

grounds for dismissal.

                                              Conclusion

        For the foregoing reasons, Defendants’ Motion to Dismiss (Doc. 24) is GRANTED and

this case is DISMISSED without prejudice for lack of subject matter jurisdiction. All pending

motions are TERMINATED as MOOT.

        IT IS SO ORDERED.

        DATED: August 19, 2021




                                                         STACI M. YANDLE
                                                         United States District Judge




                                               Page 5 of 5
